Title: From George Washington to Major General William Heath, 13 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters [West Point] Sepr 13th 1779
        
        You will be pleased to put General Nixons brigade under marching orders that it may be ready to move at the shortest notice: You will receive further directions for its destination.
        You will also send off in the morning early to Fish Kill a subaltern’s guard of chosen men to take charge of the French Minister’s baggage, when it arrives there and escort it to Philadelphia. Let the officer—be of address and the men of good appearance. I am Dr Sir Your most Obedt serv.
        
          Go: Washington
        
      